Citation Nr: 9919578	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  97-33 000A	)	DATE
	)
	)


THE ISSUE

Whether the July 24, 1990, decision wherein the Board of 
Veterans' Appeals (Board) denied entitlement to service 
connection for an evaluation in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD) 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  AMVETS


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had service from December 1967 to August 1970.

This matter is before the Board pursuant to a March 11, 1998, 
Order from the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") vacating 
a Board decision dated March 15, 1996, which denied a claim 
of entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD based on CUE in a prior Board 
decision.  The Court remanded the matter to the Board for 
further development and re-adjudication pertinent to whether 
there was CUE in a Board decision dated July 24, 1990, in 
accordance with 38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. 
§§ 20.1400, 20.1403 (1999); VAOPGCPREC 01-98 (January 13, 
1998).  The new statutory and regulatory provisions permit a 
claimant to demand review by the Board to determine whether 
CUE exists in an appellate decision previously issued by the 
Board, with a right of review of such determinations by the 
Court.  The veteran has since been provided with notice of 
the above and an opportunity to present argument and/or 
response.  Both the veteran and his representative have 
responded; copies of such are associated with the claims 
file.


FINDINGS OF FACT

1.  In a decision dated July 24, 1990, the Board denied 
entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD on the basis that the veteran did not 
manifest totally incapacitating psychoneurotic symptoms 
bordering on the gross repudiation of reality with disturbed 
thought or behavioral processes resulting in a profound 
retreat from mature behavior and that he was not totally 
isolated in the community.

2.  The facts as they were known at the time of the Board 
decision dated July 24, 1990, were correct.

3.  At the time of the Board's July 24, 1990 decision, 
service connection was in effect for PTSD, evaluated as 70 
percent disabling, and for residuals of shell fragment wounds 
to the right lower shin and right postero lateral thigh, both 
evaluated as zero percent disabling.

4.  At the time of the Board's July 24, 1990 decision, the 
record contained competent medical evidence to the effect 
that the veteran's PTSD made it impossible for him to sustain 
consistent employment.

5.  All potentially applicable statutory and regulatory 
provisions extant at the time of the Board decision dated 
July 24, 1990, to include 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1990) and 38 C.F.R. § 4.16(c) (1990), were not 
correctly considered and/or applied.


CONCLUSION OF LAW

The July 24, 1990, decision wherein the Board denied 
entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD, contained CUE, and is reversed and 
revised to reflect a grant of a 100 percent evaluation under 
the provisions of 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic 
Code 9411.  38 U.S.C.A. §§ 5109A, 7104, 7111 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 20.1400, 20.1403 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served from December 1967 to August 1970.  
Service records indicate service in Germany and in Vietnam, 
and reflect that the veteran is in receipt of a Purple Heart, 
the Army Commendation Medal and the Air Medal.

In April 1987, the veteran filed a claim for VA benefits 
based on PTSD.  The claims file contains a copy of a VA 
social survey dated in June 1987.  The veteran complained of 
depression, withdrawal, occasional suicidal thoughts, and 
neglect of household and work responsibilities of an episodic 
nature.  He also complained of sleep disturbed by vivid and 
violent dreams, and reported instances of a loss of control 
over his violent impulses.  The veteran gave a history of a 
ten-year marriage and reported having a seven-year-old 
daughter.  He also had a prior marriage, with two children 
resulting.  At the time of the survey, the veteran was 
employed as a drug education coordinator at that time.  The 
interviewer noted the veteran's Vietnam combat experiences 
with subsequent "severe emotional and social difficulties."  
Mental status examination was also conducted.  The diagnosis 
was PTSD.  The psychiatrist stated that such resulted in 
mild-to-moderate industrial impairment, and moderate-to-
severe social impairment.

In a rating decision dated in August 1987, the RO assigned a 
10 percent evaluation to PTSD, service-connected effective 
April 10, 1987.  The veteran disagreed with the assigned 
evaluation and perfected an appeal with respect to that 
issue.  

In November 1988, the Regional Office (RO) received a 
statement from the veteran's spouse.  She described the 
veteran's behavior as "bizarre, puzzling and unmanageable."  
She related the veteran's sadness, his avoidance of Vietnam-
related remembrances, constant nervousness, bursts of anger, 
sleeping difficulties, more frequent nightmares, and 
disorientation during waking hours.  In a separate statement, 
the veteran himself reiterated such complaints.  

In a statement dated in November 1988, a licensed clinical 
social worker reported working with the veteran since 
September 1988.  Symptoms were described, including severe 
nightmares and flashbacks on a regular basis.  The social 
worker referred to the veteran's limited earnings as shown in 
Social Security Administration Earnings Information, and 
related that the veteran had few friends.  The social worker 
also indicated that the veteran's negative self-image 
conveyed feelings of hopelessness and worthlessness about any 
future career.

In a rating decision dated in February 1989, the RO amended 
the evaluation assigned to the veteran's service-connected 
PTSD from 10 to 50 percent, effective back to April 10, 1987.

In December 1988, the RO received a completed PTSD 
questionnaire.  The veteran reported having a poor appetite 
and poor sleep, with few things of interest in his life.  He 
reported uncontrolled emotions, nightmares, difficulty 
concentrating, anger, and being unhappy.  He reported wishing 
he were dead, being impatient with other people and feeling 
lonely.  He also reported not being able to get emotionally 
close to others, and feeling guilty about his experiences.  
He further reported having attempted suicide since service 
discharge, and experiencing episodes of uncontrolled rage.  
He reported losing jobs because of his symptoms.  He also 
reported resulting health problems.   

In January 1989, the veteran presented for a VA psychiatric 
examination.  He complained of symptoms to include 
nightmares, avoidance, memory defects, a diminished interest 
in activities, feelings of detachment and estrangement from 
others, sleeping difficulties, irritability and concentration 
difficulties.  He reported difficulty with orientation as to 
time, place and person, stating that he frequently confused 
his location in time to his Vietnam experiences.  He reported 
thought intrusions and preoccupations with war-related 
sounds, smells and imagery and emotions.  He reported being 
unable to demonstrate affection towards his children.  He 
reported feelings of fear and panic impairing his ability to 
work; he stated that he expected war behavior of clients or 
associates in business.  The examiner stated that the 
veteran's "confusion, intermittent incapacitation of 
profound degree have made it impossible for him to sustain 
consistent employment and produce consistent revenue for 
himself and his family."  The examiner further noted that 
the veteran described profound isolation from his community 
with feelings that he was the only one suffering from such 
bizarre emotional difficulties.  The examiner also noted a 
severe impairment of judgment associated with the veteran's 
war experiences.  The diagnosis was severe PTSD.  The 
examiner summarized that "[g]iven the duration of the 
patient's symptoms, and the profound effect that the symptoms 
have had upon the patient's social and occupational identity, 
the patient's prognosis is grave and it is my opinion that he 
will experience permanent disability as a result of his 
diagnosis."  The examiner concluded that the veteran was 
"profoundly impaired in his capacity to relate with his wife 
and children, as well as society and his abilities to provide 
for himself and others as a result of his serious impairment 
vocationally."

In December 1989, the veteran testified at a personal 
hearing.  Also testifying at that time was the veteran's Vet 
Center Counselor who reported that the veteran was very 
anxious, fearful and had a lot of suppressed rage.  The 
veteran related that he had completed the equivalent of high 
school and attended some post high school education, without 
obtaining a degree.  He reported post service employment in 
seasonal construction, and also working for a supermarket as 
a night stock crew for a few months.  He reported having 
contact with a RAP group, weekly sessions of counseling.  He 
stated that his family did not understand him.

In a rating decision dated in December 1989, the RO again 
amended the evaluation assigned to the veteran's PTSD from 50 
percent to 70 percent, effective back to April 10, 1987.  In 
a statement received in January 1990, the veteran stated that 
his PTSD symptoms had not gotten better or worse, but had 
been the same since his discharge from service.  He cited VA 
regulations as defining total disability as "any impairment 
of mind or body which is sufficient to render it impossiable 
(sic) for the average person to follow a substantially 
gainful occupation" and indicated that he sought a 100 
percent evaluation for his PTSD.

In July 1990, the Board issued a decision pertinent to the 
veteran's claim.  The Board cited having considered the 
reports of VA examination in June 1987 and January 1989, as 
well as the letter from the veteran's spouse, the letter from 
the social worker, the hearing testimony and the PTSD 
questionnaire.  The Board considered 38 C.F.R. § 4.132, 
Diagnostic Code 9411 and denied the 100 percent schedular 
rating based on the absence of totally incapacitating 
psychoneurotic impairment and cited the veteran's 
participation in a RAP group on a regular basis to show that 
he was not totally isolated in the community.


Legal Criteria Pertinent to Increased Evaluations Extant July 
24, 1990

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1990).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1990).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1990).

Under the Schedule, a 70 percent evaluation is for 
application for PTSD when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.  

38 C.F.R. Part 4.132, Diagnostic Code 9411 (1990).

In cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation, if such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, 
then the mental disorder shall nevertheless be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. §§ 3.340, 4.16 (c) (1990).

Pertinent Legal Criteria:  CUE

A CUE motion is not a claim or application for Department of 
Veterans Affairs (VA) benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence that might complete a claimant's application for 
benefits; the requirements of well-groundedness; and VA's 
duty to assist in the development of such claims.  38 C.F.R. 
§ 20.1411(c), (d) (1998).  In addition, neither the "benefit 
of the doubt" rule of 38 U.S.C.A. § 5107(b) nor the 
provisions of reopening claims on the grounds of new and 
material evidence under 38 U.S.C.A. § 5108 apply to CUE 
motions.  38 C.F.R. § 20.1411(a), (b).  A CUE motion is not 
an appeal, and, with certain exceptions, is not subject to 
the provisions of 38 C.F.R. Parts 19 and 20, which relate to 
the processing and disposition of appeals.  38 C.F.R. 
§ 20.1402.  

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  Such review may be 
initiated by the Board, on its own motion, or by a party to 
that decision.  38 C.F.R. § 20.1400.  A party that disagrees 
with the Board's denial of a motion for revision based on CUE 
in a prior Board decision can appeal that determination to 
the Court.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 
20.1409(d).  

It is recognized that noting in the recent changes is 
intended or should be construed to apply to claims involving 
CUE in an RO decision under 38 C.F.R. § 3.105(a) (1998) or 
new section 5109A of title 38 United States Code, that have 
not been subsumed by Board decisions.

The provisions of 38 U.S.C.A. § 7111; 38 C.F.R. §  20.1403 
pertain to what constitutes CUE and what does not:

(a) General.  CUE is a very specific and 
rare kind of error. It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory and 
regulatory provisions extant at the time 
were incorrectly applied. 

(b) Record to be reviewed.  (1) General. 
Review for CUE in a prior Board decision 
must be based on the record and the law 
that existed when that decision was made.  
(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by VA not later than 
90 days before such record was 
transferred to the Board for review in 
reaching that decision, provided that the 
documents could reasonably be expected to 
be part of the record. 

(c) Errors that constitute CUE.  To 
warrant revision of a Board decision on 
the grounds of CUE, there must have been 
an error in the Board's adjudication of 
appeal which, had it not been made, would 
have manifestly changed the outcome when 
it was made.  If it is not absolutely 
clear that a different result would have 
ensued, the error complained of cannot be 
clear and unmistakable.  

(d) Examples of situations that are not 
CUE.  (1) Changed diagnosis.  A new 
medical diagnosis that ''corrects'' an 
earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The 
Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  
A disagreement as to how the facts 
weighed or evaluated.  

(e) Change in interpretation.  CUE does 
not include the otherwise correct 
application of a statute or regulation 
where, subsequent to the Board decision 
challenged, there has been a change in 
the interpretation of the statute or 
regulation.

"It must be remembered that clear and unmistakable error is a 
very specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993). 

Analysis

In this case, the veteran and his representative have moved 
and argued that the Board committed CUE in its July 24, 1990, 
decision, insofar as it failed to consider the veteran's 
entitlement not only to a 100 percent evaluation under the 
schedular criteria, but also under regulations pertaining to 
total ratings based on unemployability.  The veteran's 
representative cited the fact that at the time of the July 
24, 1990, Board decision the claims file contained a 
competent medical opinion that found it "impossible" for 
the veteran to sustain consistent employment.  Such pleadings 
meet the requirements of 38 C.F.R. § 20.1404 for a valid 
motion for revision based on CUE.

The Board has carefully reviewed the laws and regulations 
extant as of July 24, 1990, in conjunction with the evidence 
then of record and concludes that the July 24, 1990 Board 
decision contained CUE in failing to properly apply laws and 
regulations providing for a total evaluation based on 
unemployability to the facts at hand.  The basis for this 
conclusion is two-fold.  

First, the Board notes that the schedule, Diagnostic Code 
9411, specifically contemplates assignment of a 100 percent 
schedular evaluation and sets out criteria in the format of 
three separate sentences:  1) The attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; 2) Totally 
incapacitating psychoneurotic, symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
3) Demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4.132, Diagnostic Code 9411 (1990).  The 
formatting and wording of the regulatory provision does not 
impose an "and" requirement, necessitating the 
manifestation of each criterion to warrant assignment of the 
100 percent evaluation.  Since the July 1990 Board decision 
in question, the Court has confirmed the statutory 
construction as an "or" interpretation with respect to the 
100 percent criteria contained in Diagnostic Code 9411.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (the 100 percent 
criterion "are each independent bases for granting a 
100 percent rating).

If the "or" construction theory had been properly applied 
to the facts extant in July 1990, the outcome would have been 
manifestly different.  That is, although the Board addressed 
whether or not the veteran was isolated in the community 
based on his participation in the RAP group, and although the 
Board noted the absence of totally incapacitating 
psychoneurotic symptoms, it in no way discussed the 
employability criteria contained in Diagnostic Code 9411, nor 
did it refute the VA opinion clearly stating that it was 
"impossible" for the veteran to sustain employment in view 
of his symptoms.  In fact, the evidentiary record extant July 
24, 1990, contained no competent, contradictory opinion.  
Thus, it does not appear that the question of the veteran's 
employability was decided by a weighing of the evidence.  
Rather, application of the correct law to the correct facts 
as they were known at the time of the July 24, 1990 decision, 
would have resulted in a grant of benefits, i.e., the 
assignment of a 100 percent evaluation based on the VA 
opinion citing the veteran's inability to sustain employment.

The Board notes the specific argument presented by the 
veteran and his representative, centered on application of 38 
C.F.R. § 4.16(c).  As set out above, the veteran, at the time 
of the July 1990 decision, was service-connected for PTSD, 
evaluated as 70 percent disabling, and for two shell fragment 
wounds evaluated as zero percent disabling.  Thus, 38 C.F.R. 
§ 4.16(c) was applicable.  There is no question that the 
Board neither referenced nor discussed that provision.  Since 
the July 1990 decision, the Court has considered whether the 
failure to consider 38 C.F.R. § 4.16(c) amounts to CUE.  In 
Fugo v. Brown, 6 Vet. App. 40 (1993), the Court determined 
that any failure to do so was merely harmless error.  The 
Court did so based on the fact that it was, under the facts 
in Fugo,  "debatable whether consideration of this 
regulation would have had any effect on the RO adjudication 
in this case.  It certainly is far from 'manifest' that there 
would have been a different result, particularly given the 
fact that appellant's 'employability' was adjudicated and 
specifically found; 38 C.F.R. § 4.16 does not automatically 
trigger a total rating, there must be a further finding of 
unemployability."  Id. at 44-45.  The case at hand may be 
distinguished from Fugo as the Board, in its July 24, 1990 
decision, did not in any way address the veteran's 
employability, and, unlike in Fugo, the record contained 
competent, unrefuted evidence of the veteran's 
unemployability. 

The Board further notes the case of Hohol v. Derwinski, 2 
Vet. App. 169 (1992).  Therein the Court noted that "[s]ince 
the Board found that appellant's condition warranted a 70% 
rating and all VA examinations indicated he was unemployable, 
the Board erred when it failed to consider the appellant's 
claim under 38 C.F.R. § 4.16(c)."  Id. at 173.  The Court 
did so even thought the veteran had not raised the issue, and 
reversed the Board's decision accordingly.  Here, the veteran 
specifically raised the issue; in a statement received in 
January 1990, he cited the language of 38 C.F.R. § 4.16 and 
specifically requested a 100 percent evaluation for his PTSD.  
Moreover, as indicated, his only compensable service-
connected disability was PTSD, evaluated as 70 percent 
disabling, and, in support of his claim, the claims file 
contained competent and unrefuted evidence of his 
unemployability.  Reasonable minds could not differ in 
concluding that the result of the July 24, 1990, decision, 
would have been manifestly different but for the failure to 
consider 38 C.F.R. § 4.16(c), a provision extant at that time 
and inferred by the record. 

In conclusion, application of the pertinent laws and 
regulations to the correct facts as they were known at the 
time of the July 24, 1990 decision would have resulted in a 
manifestly different outcome, that of the assignment of a 100 
percent schedular evaluation for PTSD pursuant to 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411.  As such, the Board 
committed CUE in that decision and the decision is reversed 
and revised to reflect assignment of a 100 percent schedular 
evaluation for PTSD at that time.


ORDER

There was CUE in the July 24, 1990, Board decision that 
denied entitlement to an evaluation in excess of 70 percent 
for service-connected PTSD and accordingly that decision 
should be reversed and revised to reflect assignment of a 100 
percent evaluation for PTSD therein.



		
	JANE E. SHARP
Member, Board of Veterans' Appeals


 


